Case: 16-60229      Document: 00513825360         Page: 1    Date Filed: 01/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                              United States Court of Appeals

                                    No. 16-60229
                                                                                       Fif h Circuit

                                                                                     FILED
                                  Summary Calendar                             January 6, 2017
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                 Plaintiff-Appellee

v.

WILLIAM T. TACKER, II,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:09-CR-40-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       William T. Tacker, II, former federal prisoner #12960-042, appeals the
district court’s denial of his motion for early termination of his supervised
release. He asserts that the district court abused its discretion in denying his
motion, gave no indication that it considered his arguments that he met all the
requirements and appropriate considerations set forth in 18 U.S.C. §§ 3583
and 3553, and instead focused on his outstanding restitution obligation. He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60229     Document: 00513825360      Page: 2   Date Filed: 01/06/2017


                                  No. 16-60229

contends that the district court abused its discretion by denying his motion
when another court granted his codefendant’s less-deserving motion. Finally,
he contends that the district court’s perceived practice of denying early
termination to anyone who has a restitution obligation is inconsistent with the
spirit of §§ 3583 and 3553 and a 2012 memorandum by Judge Robert Holmes
Bell to all federal district courts encouraging early termination of supervised
release.
      The district court did not abuse its discretion in denying Tacker’s motion.
Although the district court indicated that Tacker’s restitution obligation was
substantial, the record does not reflect that the district court based its decision
solely on Tacker’s restitution obligation. The district court considered all of
Tacker’s arguments, but concluded that early termination of his supervised
release term was not warranted under the circumstances. Further, Tacker has
not shown that the district court has a policy of denying such motions in all
cases in which the defendant has an outstanding restitution obligation. In
view of the district court’s broad discretion and the requirement that the court
consider the factors as they apply to each individual case, Tacker has not
shown that the district court abused its discretion. See United States v. Jeanes,
150 F.3d 483, 484-85 (5th Cir. 1998).
      AFFIRMED.




                                        2